Citation Nr: 1428857	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  03-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for back disability, characterized as a lumbosacral strain and a herniated L2-L3 disc.

[The issues of entitlement to service connection for a cervical spine disability and for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and diagnosed as depression, are addressed in a separate decision.) 
 
REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter is on appeal from rating decisions in April and May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

This appeal also includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal was remanded by the Board in August 2005, May 2010, September 2011 and June 2013 for further development and is now ready for disposition.

This appeal includes some documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A back disability and chronic headaches were not shown during active duty service or for many years thereafter, and are not related to service.  


CONCLUSION OF LAW

1. Headaches were not incurred in or aggravated by service, and are not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2013).

2. A back disability, characterized as a lumbosacral strain and a herniated L2-L3 disc, was not incurred in or aggravated by service, and is not related to service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for a back disability and for migraines, both of which he asserts are related to a motor vehicle accident that occurred while stationed on active duty in Germany in either 1976 or 1977.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such osteoarthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a), which includes degenerative arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  VA regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In this case, the Board determines that service connection is not warranted for either disorder.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a back disability while in service.  Moreover, the Veteran's separation physical examination in in March 1978 fails to document any complaints of or observed symptoms related a back disability of any sort.  While the Veteran's separation physical examination does include a stated history of headaches in 1975, he also stated that he were not present at the time he was examined and there were no other indications to indicate that these prior symptoms were persistent in nature.  

Next, the post-service evidence does not reflect symptoms related to a back disability or headaches for many years after the Veteran left active duty service.  Specifically the first indication of a back disability was not until March 1996, where he complained of back pain resulting from a work related injury that had occurred only two weeks before, although a subsequent treatment note from May 2001 indicates that he was also once injured in 1993.  The first clinical indication of headaches was not until a March 2008 statement by a physician's assistant, who stated that the Veteran was being treated for recurrent migraines that were likely caused from head trauma following his motor vehicle accident.   
 
The Board emphasizes that this first indication of any of these disorders (1993) is still approximately 15 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  Moreover, as neither disorder was shown within a year of the Veteran leaving service, service connection is also not warranted on a presumptive basis.  38 C.F.R. § 3.309 (2013).  

As part of this claim, the Board has assessed the probative value of the Veteran's assertions that he has experienced these disorders since active duty.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, the Veteran is competent to discuss the nature of some disorders despite his status as a lay person.  However, he is not competent diagnose migraines or back disabilities, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

However, even though he may not generally make medical conclusions, the Veteran is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not accurate. 
Specifically, while the Veteran has more recently asserted that he has experienced lumbar spine symptoms since service, such statements are directly contradicted by statements he made to his treating physicians in 1996.  

For example, at his evaluation in March 1996, he stated that his symptoms were the result of a workplace accident that occurred only two weeks before.  Although he also stated that he had previously injured his back and neck five years before that time, this still would have been many years after he left active duty.  Moreover, a May 2001 medical report noted "several work injuries," the earliest of which was only in 1993.  

The Board finds the statements made to his treating physicians to be more credible that the statements he has more recently made in conjunction with a claim for benefits.  In particular, his failure to mention an in-service injury to his treating physicians in 1996 is particularly notable as such information would have been pertinent to the physician's evaluation.  

As for his headaches, although the Veteran has asserted that he has experienced them since service, this is contradicted by his statements at his separation physical in 1978, where he indicated that he was no longer experiencing such symptoms.  The Board also notes that he did not submit a claim for this disorder until 1994.  While this fact alone does not render his statements to be not accurate, it adds to the other factors that limits his credibility.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the examinations and opinions provided by VA examiners in September and November 2010, September 2011, October and November 2012, and October 2013.  Regarding his back complaints, the Veteran first VA examination was in September 2010, where he indicated that he was involved in a motor vehicle accident while on active duty, and has experienced muscle pain in the neck and back ever since.  Since that time, he has been working to reduced workload activity and that he experiences muscle spasms that cause pain down the left hip.  Upon examination, he exhibited no sign of injury, disuse or neuromuscular inhibition.  His range of motion in the lumbar spine was diminished.  

After the examination was completed, the VA examiner diagnosed lumbar osteoarthrosis.  However, the examiner also opined that this was not due to the Veteran's active duty service, as the service treatment records did not indicate any disorders in service.  Moreover, the examiner noted that the Veteran's osteoarthrosis was mild, and more consistent with obesity, deconditioning and ageing.  After reviewing the claims file in November 2010, the examiner stated that his opinion was unchanged.  

After he was asked to provide additional explanation, this examiner reiterated in September 2011 that the Veteran's back disability was less likely than not related to service.  The examiner explained that there was no evidence of acute, chronic or recurrent back symptoms until his first post-service work injury in 1993.  There was no evidence relating his current complaints to active duty and, significantly, there were no noted complaints in service.  

At his next VA examination in November 2012, the Veteran stated that he has experienced back pain since he was on active duty in Germany that is worse when sitting or bending.  Upon examination he exhibited some limitation of motion.  After the examination was complete, the examiner diagnosed myofascial lumbar syndrome, but opined that it was less likely than not related to active duty service.  In providing this opinion, the examiner reflected that there was no evidence of a back disorder in service, and the Veteran specifically denied any back symptoms at his separation physical in 1978. 

In August 2013, this same VA examiner reviewed the Veteran's claims file and reiterated that it was less likely than not that the Veteran's back disability was related to service.  In providing this opinion, the examiner noted that the service treatment records contained no evidence of a recurrent back problem or an acute injury to the lumbar spine while in service.  The examiner continued that it was more likely that his back disorder is related to his post-service injuries, as well as to ageing and musculoskeletal deconditioning.  

Regarding the Veteran's headache complaints, the Veteran stated at a VA examination in September 2010 that he was hospitalized for two days after his motor vehicle accident and has experienced headaches since that time at a rate of 3 to 4 times per week.  The examiner noted that the Veteran complained of headaches at his separation physical examination in 1978, but were not observed upon examination.  

After the examination was completed, the examiner diagnosed migraines that have been "off and on for the last 30 years."  However the examiner opined that were not caused by trauma in service, as there was no evidence of treatment in service or for decades after service.  

At his next VA examination in November 2012, the Veteran again recalled that he hurt his head in a motor vehicle accident in "1976 or 1977."  He described his current headaches as lasting 1 to 2 days on both sides of the head.  The examiner noted that his symptoms were not representative of migraines.  

After the examination was complete, the VA examiner opined that the Veteran's headaches were less likely than not related to active duty.  

In providing this opinion, the examiner noted that, even though the Veteran stated that he has experienced headaches in service, there is no corroboration of this fact.  Moreover, although the Veteran stated that he was treated often for headaches since service, there is no record to confirm this. 

This examiner submitted an additional opinion in August 2013 that substantially reiterates the previous opinion.  The examiner again stressed the fact that there was no treatment for headaches in service.  Even though the motor vehicle accident may have actually happened, the treatment records do not indicate persistent symptoms since the accident.  

The Board acknowledges a statement from a physician's assistant in March 2008 that the Veteran's headaches were likely caused by his motor vehicle accident.  However, as the VA examiner noted in August 2013, there is no apparent basis for this opinion, especially since there are no records of the injury in service or for many years thereafter.  Indeed, it appears that the opinion by the physician's assistant was based solely on the Veteran's statements.  Given that such statements have already determined to be not accurate, the opinion is of minimal probative value.  

Regarding both claims, the Board finds that the examinations and opinions are adequate for evaluation purposes.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted physical examinations.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his back disability and headaches to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of a back disability.  See Jandreau, 492 F.3d at 1377, n.4.  Because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's back disability are found to lack competency.  Moreover, while the Board does recognize that headaches can be diagnosed by lay observation, the Veteran's statements have been determined to be not credible.  As such, they are of minimal probative value, especially when compared to the thorough evaluations by the VA examiners.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2002 fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in September and November 2010, September 2011, October and November 2012, and October 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA examinations obtained are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in August 2005, May 2010, September 2011 and June 2013 in order to obtain an adequate VA opinion.  
The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the opinions were provided by a VA examiner in September and November 2010, September 2011, October and November 2012, and October 2013, which the Board finds collectively adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in December 2013.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Service connection for headaches is denied.
 
Service connection for a back disability, characterized as a lumbosacral strain and a herniated L2-L3 disc, is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


